Citation Nr: 1750914	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1980 to August 1983, July 1989 to March 1990, and April 1990 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

As an initial matter, the Board notes that the record reflects that the Veteran has a current diagnosis of obstructive sleep apnea.  In the May 2017 video conference hearing, the Veteran and his spouse both testified that he first had trouble sleeping and that he stopped breathing in his sleep shortly after he returned back to the United States from serving in Desert Storm in September of 1992.  The Veteran's spouse also testified that the Veteran did not have any sleeping problems prior to the Veteran's military service in Desert Storm. 
  
A private medical opinion from Dr. C. dated February 2014 stated that the Veteran's sleep apnea was at least as likely as not (50 percent or greater probability) incurred in or caused by an in-service injury, event, or illness.  The opinion also stated that the Veteran's sleep apnea was at least as likely as not proximately due to or the result of the Veteran's service-connected PTSD.  Dr. C. provided the following rationale: "[I] reviewed case with [the Veteran's] psychiatrist and reviewed past records showing an obvious sleep disturbance associated with reliving traumatic events."         

A sleep apnea disability benefits questionnaire completed by Dr. T. in September 2016 noted that the Veteran's sleep apnea is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service connected condition.  Dr. T. provided the following rationale: "[A]fter reviewing the records, current [obstructive sleep apnea] (OSA) is directly related to the PTSD with depression.  OSA is more common in veterans with PTSD per study so there is a medical link."  Dr. T. did not provide an opinion as to direct service connection for sleep apnea. 

November 2016 guidance obtained from a VA neurologist, Dr. C., refuted the purported link between OSA and PTSD.  Dr. C., drawing on a number of medical sources, concluded that there is no pathophysiological or causative effect of PTSD on sleep apnea.  He determined that OSA is less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  He further opined that OSA was not aggravated beyond its natural progression by an in-service injury, event, or illness (PTSD).  However, this conclusion was drawn without examining the Veteran or reviewing his medical history.            

The RO denied both direct and secondary service connection for sleep apnea based on the inadequacy of the two medical opinions of February 2014 and September 2016.  It also took into account the conflicting guidance of the VA neurologist which stated there is no medical link between PTSD and sleep apnea.  Although the medical opinions are favorable to the Veteran's claim, they do not provide detailed rationale for the opinions rendered, nor do they suggest that they took into account the Veteran's contentions or full medical or service history.  For instance, the rationale contained in the February 2014 medical opinion erroneously relates "sleep disturbance associated with reliving traumatic events" to the Veteran's PTSD, but does not discuss whether the Veteran's sleep apnea relates to his PTSD.  The September 2016 disability benefits questionnaire fails to render any opinion on the Veteran's claim for direct service connection.  Furthermore, the November 2016 guidance relied upon by the RO in denying the Veteran's claim provided a general opinion without an examination of the Veteran or his claims file, and did not consider the issue of direct service connection.    

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Board finds that the medical opinions of record are incomplete, and that further medical opinion is needed to fairly resolve the claim.  The medical opinion should be rendered after a complete examination of the Veteran and a thorough review of his claims file, and should be fully supported by adequate medical rationale.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination with an appropriate VA medical professional to evaluate the current nature and etiology of his diagnosed sleep apnea.  The claims file should be made available to the examiner in conjunction with the examination and s/he should review it in its entirety.  Thereafter, the examiner should provide an opinion with respect to the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea was incurred in or caused by an in-service injury, event, or illness?  In offering such opinion, the examiner should address the Veteran's statements, as well as his wife's statements, that he has had trouble sleeping and that he stopped breathing in his sleep since returning from Desert Storm in 1992.   

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea is caused or aggravated by his service-connected PTSD?  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide a complete rationale for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

2.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return to the case to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

